Citation Nr: 0028768	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-11 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
burn scars of the right foot and ankle, currently evaluated 
30 percent disabling. 

2.  Entitlement to a higher (compensable) rating for service-
connected status post excision of carcinoma of the right 
foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to April 
1984.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1998 RO decision which denied an increase in 
a 30 percent rating for service-connected burn scars of the 
right foot and ankle; the veteran appealed for an increased 
rating.

The issue of entitlement to a higher rating for service-
connected status post excision of carcinoma of the right foot 
will be addressed in the remand portion of this decision.


FINDING OF FACT

The veteran's service-connected burn scars of the right foot 
and ankle are manifested by second and third degree burn 
scars, the combined area of which exceeds one-half square 
foot, but is significantly less than one square foot.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for burn 
scars of the right foot and ankle have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Code 7801 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
October 1980 to April 1984.  A review of his service medical 
records shows that in October 1983, the veteran stepped in a 
steam hole with his right foot, and incurred second degree 
burns to the right lower leg and foot.  A skin graft was not 
performed.

At a January 1985 VA examination, the examiner described the 
veteran's residuals of a burn to the right foot.  There was a 
3-inch-wide atrophied lichenified scar which extended around 
the circumference of the right lower leg, and represented a 
2nd degree burn scar.  There was a hypo, depigmented area of 
skin measuring 4 inches by 3 inches over the right malleolus, 
and a 2-inch by 2-inch area of denuded skin over the right 
medial malleolus, both of which represented 3rd degree burns.  
The diagnosis was residuals of burns of the right foot and 
ankle.

In a March 1985 decision, the RO established service 
connection for 2nd and 3rd degree burns of the right foot and 
ankle, with a 20 percent rating.

A July 1990 VA outpatient treatment record shows that the 
veteran complained of burning pains from his right knee to 
his ankle.  On examination of the right leg, there were old 
well-healed scars, with intact skin.  There was slight 
effusion and bony spurs of the right knee.  The diagnosis was 
probable degenerative joint disease of the right knee.

By a letter dated in August 1990, a private physician, D. 
Jannuzzi, MD, of Cross-Over Ministry, Inc., indicated that he 
treated the veteran for complaints of right ankle and foot 
pain in the area where he sustained a burn.  On examination, 
there was decreased sensitivity in the area of a scar.  There 
was full range of motion of the involved joints, and good 
strength, with a normal X-ray study.  The diagnostic 
impression was that the veteran had a neuralgia related to 
the burn. 

At an October 1990 VA examination, the examiner noted a 3rd 
degree scar which almost encircled the lower leg; the scar 
was thin but stable.  The veteran complained of sensitivity 
and neuralgia pain in this scar.  On examination, there was 
no edema distal to the scar.  The veteran was able to heel 
and toe walk.  An X-ray study of the lower leg was normal.  
The examiner noted a slight loss of dorsiflexion.  The 
diagnoses were residuals of 3rd degree hot water burns of the 
right lower leg, and a sensory neuroma within the scar.

In a December 1990 decision, the RO granted an increased 30 
percent rating for service-connected 2nd and 3rd decree burns 
of the right foot and ankle.

An August 1997 private pathology report from H. Lemont, DPM 
shows that the veteran presented with complaints of a wart on 
the dorsum of the right foot; the growth was removed, and Dr. 
Lemont indicated a diagnosis of Bowen's disease (squamous 
cell carcinoma in situ) of the right foot.

In October 1997, the veteran submitted a claim for an 
increased rating for service-connected burns of the right 
foot and ankle.

A July 1998 computer printout shows that the veteran failed 
to report for a VA examination scheduled in July 1998.

VA medical records dated in 1998 are negative for treatment 
of burns of the right foot and ankle.

A March 1999 computer printout shows that the veteran failed 
to report for a VA examination scheduled in February 1999.

At a July 1999 RO hearing, the veteran asserted that he was 
not notified of VA examinations scheduled in July 1998 and 
February 1999.  He asserted that his right foot was painful 
if he pedaled or walked.  He said that if his foot came in 
contact with water and the temperature was "not right," his 
foot started to bother him.  He said that his foot disability 
was also manifested by burning and stiffness.  He reported 
private treatment for the disability at Cross-Over several 
years earlier, and said he had not received treatment for the 
condition in the past few years.

By letters dated in July 1999, the RO wrote to The Cross-Over 
Health Center and to the veteran and requested copies of 
treatment records.  No response was received.

At an August 1999 VA examination of the feet, the veteran 
complained of chronic right foot pain.  He reported no 
current treatment for the condition.  He said pain was 
precipitated by prolonged ambulation or sun exposure, and 
said he was unable to run, play sports, or bicycle.  He said 
he usually had no ambulatory problems.  On examination of the 
right foot and ankle, there were burn scars and a 1/2-inch 
post-operative scar at the dorsum.  Passive and active range 
of motion was within normal limits bilaterally.  The joint 
was not painful on motion.  The veteran reported pain after 
prolonged ambulation.  There was tenderness to palpation of 
the right lateral foot scars.  There was normal ambulation 
without assistive devices.  An X-ray study of the right foot 
and ankle was within normal limits.  The diagnoses were 
status post 2nd and 3rd degree burns of the right foot, and 
status post carcinoma excision by history, in all probability 
related to the burns.

At an August 1999 VA scar examination, there were extensive 
post-burn scars laterally and medially measuring 5 inches by 
3 inches, and a 1/2-inch transverse post-operative scar at the 
center of the dorsal surface of the ankle.  There was 
tenderness at the lateral scar.  There was no adherence, 
ulceration, elevation, depression, inflammation, or edema.  
The examiner opined that there was no disfigurement, and said 
there was no functional limitation due to the scar other than 
pain.  The diagnosis was healed post-burn scars and a post-
surgical scar of the right foot.

At an August 1999 VA skin examination, the veteran complained 
of pain secondary to burns on his foot.  On examination, 
there was a one-centimeter scar on the right ankle.  There 
was no ulceration, exfoliation, or crusting, and no systemic 
or nervous manifestations.  The diagnosis was history of 
Bowen's disease.

In a November 1999 hearing officer's decision, the RO 
established service connection and a noncompensable rating 
for status post excision of carcinoma of the right foot.

By a statement dated in February 2000, the veteran's 
representative asserted that a 50 percent rating should be 
assigned for the veteran's service-connected burns of the 
right foot and ankle.

By a written presentation dated in August 2000, the veteran's 
representative asserted that an increased rating was in order 
as the veteran had very limited range of motion, was unable 
to walk or stand for an extended period of time, and had foot 
and leg pain.

II.  Analysis

The veteran's claim for an increase in a 30 percent rating 
for his service-connected burns of the right foot and ankle 
is well grounded, meaning plausible.  The file shows that the 
RO has properly developed the evidence, and there is no 
further VA duty to assist the veteran with his claim.  
38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. 

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 
7800 through 7805 (1999).  Diagnostic Code 7800 applies to 
disfiguring scars of the head, face, or neck, and Codes 7801 
and 7802 apply to burn scars (third and second, 
respectively).  The evidence shows that the veteran's 
service-connected scar is on his right foot and lower leg, 
and thus Code 7800 is inapplicable in this case.  As the 
maximum rating under Codes 7802, 7803, and 7804 is 10 
percent, an increased rating is not possible under such 
codes.  Under Diagnostic Code 7805, other scars are rated 
based on the limitation of function of the part affected.  
However, the recent medical evidence does not show that the 
veteran's burn scars of the right foot and ankle cause any 
limitation of motion.  As such, an increased rating under 
Code 7805 is not warranted.  Hence, the Board concludes that 
the appropriate rating code is Code 7801. 

Diagnostic Code 7801 is used to rate scars from third degree 
burns.  A 30 percent disability rating under this code 
section is warranted when the area or areas affected exceeds 
one-half square foot (0.05 square meters).  A 40 percent 
disability evaluation is warranted when the area or areas 
affected exceeds 1 square foot (0.1 square meters).  A note 
to Diagnostic Code 7801 provides that actual third degree 
residual involvement is required to the extent shown in this 
section.

The medical evidence demonstrates that the veteran has a 
combination of second and third degree burn scars of the 
right foot and ankle, and that the combined surface area of 
such scars is significantly less than 1 square foot.  As 
such, an increased 40 percent rating is not warranted under 
Code 7801.  

The Board finds that the disability picture more nearly 
approximates the criteria for a 30 percent rating, than a 40 
percent rating, and thus the lower rating of 30 percent is 
warranted.  38 C.F.R. § 4.7.

For these reasons, the Board concludes that the weight of the 
evidence shows that the veteran's service-connected burn 
scars of the right foot and ankle do not warrant a rating 
greater than 30 percent.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule is inapplicable, and the claim for an increase in 
a 30 percent rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An increased rating for burn scars of the right foot and 
ankle is denied.


REMAND

As noted above, the RO established service connection for 
status post excision of carcinoma of the right foot, with a 
noncompensable rating, in a November 1999 hearing officer's 
decision.  The Board construes a June 2000 statement by the 
veteran as a notice of disagreement with the initial rating 
assigned for this disability.  The RO should issue a 
statement of the case on this issue, and provide the veteran 
and his representative with an opportunity to thereafter 
perfect an appeal of this issue by submission of a timely 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 
19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded to the RO for the following 
action:

The RO should issue the veteran and his 
representative a statement of the case on 
the issue of entitlement to an initial 
rating higher than 0 percent for service-
connected status post excision of 
carcinoma of the right foot.  The veteran 
should be given the opportunity to 
thereafter perfect an appeal of this 
issue by filing a timely substantive 
appeal.  This issue should be certified 
for appellate review only if the veteran 
perfects an appeal of such issue.


		
	L. W. TOBIN 
	Veterans Law Judge
	Board of Veterans' Appeals

 

